DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received December 31, 2020:
Claim 6 has been canceled.  Claims 1-5 and 7-16 are pending.
The previous prior art rejection is withdrawn in light of including the previously indicated allowable subject matter in the independent claims.  Thus, the application is in condition for allowance (in light of the Examiner’s Amendment; see below for full details).
Information Disclosure Statement
The information in the February 4, 2021 IDS has not been considered, as it is a foreign language office action with no translation or statement of relevancy.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Basso on January 21, 2021.
The application has been amended as follows: 
In claim 2 add the phrase “at the inner circumference side end portion of the wound positive electrode” after ‘the low area density portion’ (lines 1-2).
In claim 3, add the phrase “at the inner circumference side end portion of the wound positive electrode” after ‘the low area density portion’ (line 2).

In claim 9, add the phrase “at the inner circumference side end portion of the wound positive electrode” after ‘the low area density portion’ (line 1).
Allowable Subject Matter
Claims 1-5 and 7-16 are allowed.  Claims 1 and 11 incorporate the subject matter of previously pending claim 6.  The subject matter was previously indicated as allowable for the reason set forth in the October 7, 2020 Office Action.  Those reasons are incorporated herein but are not reiterated herein for brevity’s sake.  Since claims 2-5, 7-10, and 12-16 are dependent upon claim 1, they are allowable for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942.  The examiner can normally be reached on a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENIA WANG/Primary Examiner, Art Unit 1796